USDC IN/ND case 3:18-cr-00137-DRL-MGG document 54 filed 04/19/21 page 1 of 5


                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                CAUSE NO. 3:18-CR-137 DRL-MGG

 RAMON LENOIR,

                         Defendant.

                                       OPINION & ORDER
       Ramon Lenoir moved pro se for compassionate release. The government opposes his motion.

Compassionate release is governed by 18 U.S.C. § 3582(c)(1), which says the court generally “may not

modify a term of imprisonment once it has been imposed.” One exception, argued here, is when

“extraordinary and compelling reasons warrant” a reduction. 18 U.S.C. § 3582(c)(1)(A)(i).

       The commentary of U.S.S.G. § 1B1.13 provides guidance. See United States v. Gunn, 980 F.3d

1178, 1180 (7th Cir. 2020); see also U.S.S.G. § 1B1.13 app. n.1 (accounting for medical conditions, age,

or family circumstances). Even then, release must satisfy the factors under 18 U.S.C. § 3553(a). See 18

U.S.C. § 3582(c)(1)(A); United States v. Cochran, 833 F. Appx. 5, 9 (7th Cir. 2020). The government

doesn’t contest that Mr. Lenoir exhausted his administrative remedies. See United States v. Sanford, 986

F.3d 779, 782 (7th Cir. 2021).

       The court sentenced Mr. Lenoir in December 2019 to 60 months for possession of a firearm

in furtherance of a drug trafficking crime. See 18 U.S.C. § 924(c)(1)(A). This was the statutory minimum

sentence. He has been continuously detained since October 4, 2019, so he has served about 18 months.

He is scheduled for release on February 2, 2024. He is 39 years old. Though it appears he wrote his
USDC IN/ND case 3:18-cr-00137-DRL-MGG document 54 filed 04/19/21 page 2 of 5


motion while at FCI Terre Haute and the government responded while he was at Oklahoma City FCP,

the BOP website says he now resides at Lexington FMC. 1 Mr. Lenoir’s motion fails on two grounds.

          First, his circumstances are neither compelling nor extraordinary. He says he has multiple

health issues warranting compassionate release during the COVID-19 pandemic: type 1 diabetes, high

blood pressure, high cholesterol, and anemia (ECF 46). The CDC doesn’t say either high cholesterol

or anemia make Mr. Lenoir more likely to get severely ill from COVID-19. Though type 1 diabetes

and high blood pressure may make him more likely to get severely ill from COVID-19, the BOP has

implemented the measures recommended by the CDC to mitigate the pandemic’s risk. 2

          Most important, Mr. Lenoir has been fully vaccinated against COVID-19. He received the

first and second doses of the Pfizer-BioNTech vaccine on December 31, 2020 and January 19, 2021.

The BOP has treated his medical conditions (ECF 46-1 at 7-8; ECF 52-1 at 1, 8, 21; ECF 52-2 at 8,

16, 24) and his anemia appears to have improved over time (ECF 52-2 at 16, 159, 180). His medical

records show that the BOP has administered many blood tests to check his blood sugar, given him a

glucometer so that he can test his own sugar, and prescribed multiple medications to help him control

his blood sugar. Mr. Lenoir’s inoculation makes his risk of contracting COVID-19 minimal, not an

extraordinary or compelling risk.

          At 39 years old, he is at a lower risk than older adults for severe COVID-19 complications,

particularly those over the age of 65. More than 80 percent of COVID-19 deaths occur in people over

age 65, and more than 95 percent of COVID-19 deaths occur in people older than 45. 3 Prior to his

transfer to Oklahoma City from Terre Haute, Mr. Lenoir was screened and tested negative for


1   https://www.bop.gov/inmateloc/

2See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html

3https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html

                                                   2
USDC IN/ND case 3:18-cr-00137-DRL-MGG document 54 filed 04/19/21 page 3 of 5


COVID-19 (ECF 52-2 at 128). Mr. Lenoir hasn’t shown any deficiencies in the BOP’s care or any

acute risks from this pandemic.

          Much of his motion discusses the circumstances of COVID-19 in BOP facilities, but a

generalized complaint about COVID-19 nationally is neither extraordinary nor compelling. See United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The risk of contracting COVID-19 exists everywhere.

He says the Terre Haute BOP facility didn’t properly test inmates for COVID-19, but he no longer

resides there. He also tested negative for COVID-19 when transferring out of that facility, so any

alleged insufficient practices there had no impact on Mr. Lenoir.

          Mr. Lenoir then resided at Oklahoma City FTC, which houses approximately 839 inmates. 4

The BOP has vaccinated 126 inmates there along with 110 staff members. Four inmates have currently

tested positive for COVID-19 there. 490 inmates and 66 staff members have recovered from the virus

at the facility. 5 The conditions at this facility aren’t compelling or extraordinary for his early release,

particularly when he no longer resides there.

          The facility he is at now—Lexington FMC—fares even better. It houses about 1,165 inmates, 6

and no inmates currently have tested positive for COVID-19. 719 inmates have already recovered

from the virus here. 585 inmates have been vaccinated here, and the number trends upward as time

progresses. 7 COVID-19 deaths have been tragically high, but the pandemic has trended downward

for some time while the number of vaccinations trends upward, even being watchful of additional




4   https://www.bop.gov/locations/institutions/okl/

5   Id.

6   https://www.bop.gov/locations/institutions/lex/

7   https://www.bop.gov/coronavirus/


                                                      3
USDC IN/ND case 3:18-cr-00137-DRL-MGG document 54 filed 04/19/21 page 4 of 5


strains and developments of late. Several vaccines are in use in the United States. Rising inoculations

among inmates precipitously mitigate any risk he has at the facility.

        Mr. Lenoir’s risk of being infected with COVID-19 at Lexington FMC remains low, especially

contrasted with the number of infections in the general public and his own vaccination. The BOP

continues to practice social distancing, mask wearing, and sanitization, which the CDC recommends

as effective practices to minimize one’s risk to COVID-19. More than this, the BOP has been

heroically undeterred in combatting the challenges of the COVID-19 pandemic. There is no evidence

on this record that his medical conditions are either extraordinary or compelling reasons for release.

        Second, federal sentencing factors militate against compassionate release. See 18 U.S.C. §

3553(a); Cochran, 833 F. Appx. at 9. Mr. Lenoir was sentenced to 60 months imprisonment about 16

months ago (ECF 41). He has served less than half his sentence, and nothing justifies terminating the

sentence now.

        Mr. Lenoir dealt drugs and possessed six firearms in his own family’s home, including where

his wife and four children resided. See 18 U.S.C. § 3553(a)(1). He possessed two semiautomatic

weapons. See 18 U.S.C. §§ 3553(a)(2)(A) and (C). These were stored in his nightstand, an easily

accessible location. While he legally possessed the firearms and isn’t penalized for his desire to protect

his family, his possession of the firearms while dealing drugs is a grave concern. He possessed over

1,000 rounds of ammunition in his home, 6.8 grams of cocaine, about 334.7 grams of

methamphetamine, and 163 grams of marijuana—significant amounts. See 18 U.S.C. § 3553(a)(1). His

offense endangered the lives of his family and those in the surrounding community. See 18 U.S.C. §

3553(a)(2)(C). He did so while in a position of influence as a children’s basketball coach, a betrayal of

trust to those he was called to mentor. The court noted at sentencing that a sentence above the

statutory minimum may have been warranted but for the court’s conviction that he should return to




                                                    4
USDC IN/ND case 3:18-cr-00137-DRL-MGG document 54 filed 04/19/21 page 5 of 5


his family after service of his sentence and to reward him for his acceptance of responsibility. See

U.S.S.G. § 3E1.1.

        More is now known. Though Mr. Lenoir was credited for acceptance of responsibility, his

motion now downplays his crime: he says he “never possessed a gun while engaging in drug activity”

(ECF 46 at 2). This contradicts his plea and an element of the crime. See The William J. Bauer Pattern

Criminal Jury Instructions of the Seventh Circuit, 18 U.S.C. § 924(c)(1)(A) Using or Carrying A Firearm During

and in Relation to a Crime of Violence or Drug Trafficking Crime 315 (2020 ed.) (“The defendant knowingly

[used; carried] a firearm during an in relation to such crime.”). His seeming denial of the full crime

demonstrates that his acceptance of responsibility hasn’t held sway, or that the need for deterrence or

the need to promote respect for the law has lessened. See 18 U.S.C. §§ 3553(a)(2)(A), (a)(2)(B).

        Though Mr. Lenoir had a low criminal history, his actions while imprisoned show he remains

at high risk for future crime. In August 2020, less than a year after sentencing, he tried to bring 29.1

grams of methamphetamine, 30 oxycodone pills, alcohol, tobacco, and a cell phone into a BOP facility

(ECF 52-3). Yet he seems to think the court wouldn’t notice this: he didn’t mention it in his motion,

instead saying he has “been a model citizen of the system” since he was incarcerated (ECF 46 at 1).

That he would act so obviously in misrepresenting his conduct while incarcerated displays an ongoing

disrespect for the law. See 18 U.S.C. § 3553(a)(2)(A). His ongoing criminal conduct, even while

incarcerated, and his misrepresentation today don’t support early release.

        Considering the federal sentencing factors, the COVID-19 precautions the BOP is taking, Mr.

Lenoir’s vaccination, and the BOP’s ability to care for inmates with similar medical conditions, the

court DENIES Mr. Lenoir’s request for compassionate release or to serve the remainder of his

sentence in home confinement (ECF 46) and GRANTS the government’s motion to seal (ECF 53).

        SO ORDERED.
        April 19, 2021                                     s/ Damon R. Leichty
                                                           Judge, United States District Court

                                                      5
